Exhibit 10.4

 

SETTLEMENT AGREEMENT AND RELEASE

 

THIS SETTLEMENT AGREEMENT AND RELEASE (“Settlement Agreement”) sets out the
complete agreement and understanding between TRIMERIS, INC. (the “Company”) and
M. NIXON ELLIS (the “Executive”) regarding the termination of Executive’s
employment with the Company.

 

I. Release and Waiver. For and in consideration of the Severance Benefits under
that certain Separation and Severance Agreement dated as of the 31st day of
March, 2000 between the Company and Executive (the “Severance Agreement”), which
are itemized on Exhibit A attached hereto and incorporated herein by reference,
and which shall begin no sooner than the eighth day following execution of this
document, Executive hereby releases, waives and forever discharges the Company,
its parent, affiliates and subsidiaries, and all of its benefit plans, plan
administrators, trustees, agents, subsidiaries, affiliates, employees, officers,
shareholders, successors and assigns (hereafter “the Releasees”) from any and
all liability, actions, charges, causes of action, demands, damages, attorneys
fees or claims for relief or remuneration of any kind whatsoever, whether known
or unknown at this time, arising out of or in any way connected with Executive’s
employment, or the termination of employment, with the Company. These include,
but are not limited to, any claim (including related attorneys’ fees and costs)
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Worker’s Adjustment and
Retraining Notification Act, the Equal Pay Act, the Post Civil War Civil Rights
Act, the Fair Labor Standards Act, the Family and Medical Leave Act, the North
Carolina Wage and Hour Act, the North Carolina Hazardous Chemicals Right to Know
Act, the North Carolina Retaliatory Employment Discrimination Act, all as
amended, or any other federal, state or local law or ordinance, and any claim
for benefits or other claims under the Employee Retirement Income Security Act
of 1974, as amended (except as expressly provided below). This waiver, release
and discharge also includes without limitation, any wrongful or unlawful
discharge claims, discipline or retaliation claims, any claims relating to any
contract of employment, whether express or implied, any claims related to
promotions or demotions, any claims for or relating to relocation, compensation
including commissions, short term or long term incentives, the Company’s
Executive benefit plans and the management thereof (except as expressly provided
below), any claims for defamation, slander, libel, invasion of privacy,
misrepresentation, fraud, infliction of emotional distress, any claims based on
stress to the extent permitted by law, any claims for breach of any covenant of
good faith and fair dealing, and any other claims relating to the Executive’s
employment with the Company and termination thereof. This Settlement Agreement
does not apply to any claims or rights that may arise under the Age
Discrimination in Employment Act after the date that this Settlement Agreement
is signed.

 

Executive expressly waives all claims, including those which he/she does not
know or suspect to exist in his/her favor as of the date of this Settlement
Agreement. As used in this Settlement Agreement, the parties understand the word
“claims” to include all actions, claims and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively including all
claims against the Releasees arising from Executive’s employment with the
Company, the termination thereof or any other conduct by the Releasees occurring
on or prior to the date Executive signs this Settlement Agreement. All such
claims are forever barred by this Settlement Agreement whether they arise in
contract or tort or under a statute or any other law.

 

Executive also understands and agrees that this release extinguishes all claims,
whether known or unknown, foreseen or unforeseen, and expressly waives any
rights or benefits under any law or judicial decision providing that, in
substance, a general release does not extend to claims which a creditor does not
know or suspect to exist in his/her favor at the time of executing the release,
which if known by him must have materially affected his/her settlement with a
debtor. It is expressly understood and agreed by the parties that this
Settlement Agreement is in full accord, satisfaction and discharge of any and
all doubtful and/or disputed claims by Executive against the Releasees, and that
this Settlement Agreement has been signed with the express intent of
extinguishing all claims, obligations, actions or causes of action as herein
described.

 

The Executive’s waiver of claims relating to or arising under the Employee
Retirement Income Security Act of 1974, as amended, or the Company’s 401(k)
Plan, shall not be construed as a waiver of the Executive’s right to receive
his/her vested benefits under such plan, if any, in accordance with the terms
and provisions of such plan, or as a waiver of the Executive’s right to
reimbursement for covered expenses under and in accordance with the terms and
provisions of the Company’s health or dental insurance plans, to the extent such
covered expenses were incurred during a period in which the Executive was
eligible to participate and in fact was participating in such plans.



--------------------------------------------------------------------------------

II. Voluntary Agreement and Other Acknowledgments. Executive acknowledges that:

 

I have read this Settlement Agreement, and I understand its legal and binding
effect. I am knowingly and voluntarily executing this Settlement Agreement of my
own free will.

 

The severance benefits under the Severance Agreement are in addition to and in
excess of benefits to which I am otherwise entitled.

 

I have had the opportunity to seek, and the Company has expressly advised me to
seek, legal counsel prior to signing this Settlement Agreement.

 

I have been given at least 21 days from the date I received this form to
consider the severance benefits being offered to me and the terms of this
Settlement Agreement.

 

I understand that in signing this Settlement Agreement, I am releasing the
Releasees from any and all claims I may have against them (except as expressly
provided herein), including but not limited to claims under the Age
Discrimination in Employment Act.

 

III. Revocation of Settlement Agreement. I understand that I can change my mind
and revoke my signature on this Settlement Agreement within seven days after
signing it by hand delivering notice of such revocation to the Chairman of the
Compensation Committee of the Company. I understand that if I revoke this
Settlement Agreement, I will not be entitled to any severance benefits under the
Severance Agreement. I understand that, unless properly revoked by me during
this seven-day period, the release and waiver in the first section above will
become effective seven days after I sign the Settlement Agreement.

 

IV. Complete Agreement. I acknowledge that no representation, promise or
inducement has been made other than as set forth in this Settlement Agreement,
and that I do not enter into this Settlement Agreement in reliance upon any
representation, promise or inducement not set forth herein. This Settlement
Agreement supersedes all prior negotiations and understandings of any kind with
respect to the subject matter and contains all of the terms and provisions of
agreement between the Executive and the Company with respect to the subject
matter hereof. Any representation, promise or condition, whether written or
oral, not specifically incorporated herein, shall be of no binding effect,
except that Executive specifically acknowledges that this Agreement does not
supercede the executory provisions of the Executive Employment Agreement dated
March 31, 2000( the “Employment Agreement”) or his continuing obligations under
the Employment Agreement, and he remains bound by those continuing obligations,
including paragraphs 6, 7, 11 and 12 of the Employment Agreement, which are
incorporated herein by reference.

 

V. Governing Law. This Settlement Agreement shall be governed by the Employee
Retirement Income Security Act and, where applicable, the law of the State of
North Carolina.

 

VI. Severability. In the event any provision of this Settlement Agreement shall
be held to be void, voidable, unlawful or, for any reason, unenforceable, the
remaining portions shall remain in full force and effect. The unenforceability
or invalidity of a provision of this Settlement Agreement in one jurisdiction
shall not invalidate or render that provision unenforceable in any other
jurisdiction. If Executive’s release and waiver pursuant to Section I of this
Settlement Agreement is found to be unenforceable, however, Executive agrees
that he/she will either sign a valid release and waiver of claims in favor of
the Company and the Releasees or promptly return the severance benefits received
by Executive.

 

VII. Binding Effect. This Settlement Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

 

VIII. No Admissions. This Settlement Agreement is not intended as, and shall not
be construed, as an admission that the Company and Releasees or any of them have
violated any federal, state or local law, ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.

 

AGREED AND UNDERSTOOD:

 

EXECUTIVE:

 

    /s/ M. Nixon Ellis

--------------------------------------------------------------------------------

 

    July 1, 2004

--------------------------------------------------------------------------------

Name: M. Nixon Ellis

 

Date